Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in phone call with Alan Rego, Registration No. 45,956 on 17 May 2021 and 24 May 2021.

The application has been amended as follows:
	
	To claim 1: 
		At line 9, replace: “forbid storage of” with “the record is not configured to store”
At lines 11-12, replace: “in a same record of the command overlap detection table” with “at the same time”. 
	To claim 3: 
		At line 3, insert: “corresponding” before “single”. 
	To claim 4: 
		At line 3, insert: “corresponding” before “mapping”.
	To claim 8: 
At line 12, replace: “forbidding storage of” with “not storing in the same record of the command overlap detection table”.

	To claim 9: 
		At line 4, replace: “identifies” with “identifiers”.
	To claim 12: 
		At line 3, insert: “corresponding” before “single”.
	To claim 13: 
		At line 3, insert: “corresponding” before “mapping”.
	To claim 16: 
At line 12, replace: “forbid storage of both” with “the record is not configured to store”.
At lines 14-15, replace: “in a same record of the command overlap detection table” with “at the same time”.
To claim 18: 
		At line 3, insert: “corresponding” before “single”.
	To claim 19: 
		At line 3, insert: “corresponding” before “mapping”.

Allowable Subject Matter
Claims 1-20 are allowed as amended by Examiner’s Amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404.  The examiner can normally be reached on Monday through Thursday 7:30 AM through 5:00 PM MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139 

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139